PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_JUD_01_ME_02_EN.txt. 139

DISSENTING OPINION BY M. PESSOA.

[Translation.|
I.

THE LACK OF JURISDICTION.

1.—The Court can only have jurisdiction under the terms of
Articles 13 and 14 of the Covenant, or under the Statute,
which form its constitutional laws. |

According to both of these instruments, for the Court to
have jurisdiction it is not enough that the Parties should be
States or Members of the League of Nations (Articles 34 and
36 of the Statute) ; it is also essential that the case, in itself,
should be of an “international character” and should be
governed by international law (Articles 13 and 14 of the Cov-
enant and 38 of the Statute). The latter condition has already
been recognized and stated by the Court on more than one
occasion: Judgments No. 2, pp. 12 and 16; No. 13, pp. 27
and 28, etc. In all cases between two States in which one
has taken up the defence of the interests of its nationals, for
instance in the Wimbledon, Mavrommatis, Upper Silesian cases,
etc., the Court, in order to establish its jurisdiction, has always
shown that the subject-matter of the dispute was governed
by international law and that the purpose of the decision was
to. enforce principles or apply instruments of international law.
_Now, the Court itself admits in the judgment delivered in
the Franco-Serbian dispute (page 18), to which it refers as
regards its jurisdiction in the Franco-Brazilian affair, that this
affair exclusively concerns ‘relations between the borrowing
State and private persons, that is to say, relations which are,
in themselves, within the domain of municipal law”. |

It therefore seems to me clear that the Court is not com-
petent to pass upon this dispute. |

Even if an extension of the Court’s jurisdiction is desirable,
it is necessary to begin by modifying: the texts governing that
jurisdiction,

2.—In order to establish its jurisdiction in this case, the
Court explains (judgment in the Serbian affair, p. 18) that, the
JUDGMENT No. I5.—-DISSENTING OPINION BY M. PESSÔA 140

Brazilian Government having ‘“contended that the service of
the loans was being effected by it in full conformity with the
obligations resulting from the contracts, this view was not
shared by the French Government. As from this point, there-
fore, there existed between the two Governments a difference’
of opinion.... It is this difference of opinion between the two
Governments and not the dispute between the Brazilian Govern-
ment and the French holders of the loans which is submitted
by the Special Agreement to the Court.”

There is however no distinction between. this difference of
opinion and “the dispute between the Brazilian Government
and the French bondholders’.

Brazil hold that the service of the loans should be effected
in paper; the French holders claimed payment in gold.

The French Government decided to take up the case on
behalf of the bondholders.

What is the difference of opinion between the two Govern-
ments? The same, absolutely the same as that existing between
Brazil and the bondholders: the Brazilian Government. con-
tinues to defend payment in paper and the French Government,
representing the claims of the bondholders, continues to main-
tain that payment should be in gold, as the bondholders
contended. There is no difference.

The’ fact that the two are identical is so evident that the
Court is unable to avoid admitting it (Franco-Serbian judg-
ment, p. 18): “‘.... in substance”, it says, the difference of
opinion between the two Governments is ‘identical with the
controversy already existing between the debtor Government
and its creditors”.

But, if the difference of opinion between the two Govern-
ments is identical with the controversy existing between the
debtor Government and its creditors, a dispute which, accord-
ing to the judgment, “is exclusively concerned with relations
at municipal law’’ and consequently is outside the Court’s
jurisdiction, it is not easy to see why and how the difference
of opinion between the two Governments. can be within that
jurisdiction.

3.—The Court now contends that it is not only questions of
international law which may be submitted to it. And in favour

18
JUDGMENT No. 15.—DISSENTING OPINION BY M. PESSOA I4I

of this new doctrine, it cites paragraph 2 of Article 36 of the
Statute, according to which States may recognize as compulsory
the Court’s jurisdiction in legal disputes concerning ‘‘the exist-
ence of any fact which, if established, would constitute a
breach of an international obligation”. In support of this
clause the Court observes that Article 13 of the Covenant
includes the disputes above mentioned “among those which
‘are generally suitable for submission to arbitration or judicial
settlement’.

In the first place, however, the terms of Article 36, para- :
‘ graph 2, only apply in respect of the optional clause régime, a
special régime, differing so widely from the normal régime,
that the Statute specifies separately the cases in which the
Court has jurisdiction under the two régimes (Articles 36 and
38). In the second place, there is in the Franco-Brazilian
case no fact which, if established, would constitute’ a breach
of an international obligation; there are contracts concluded
between a Government and individuals, contracts which, as is
recognized by the Court itself, are governed by the municipal
law of the debtor or of the creditor, and the breach of which
is therefore merely a matter. of private law.

4.—Another consideration. A State may take up a case
on behalf of its nationals. It is by application of this prin-
ciple that France has assumed the defence of the interests of
the French bondholders before the Court. ©

But who are in this case the French nationals? Who are
the French bondholders ?

No one knows. No one can know. Having regard to the .
nature of the bonds, which are freely transferable, the French
bondholders at the time of the Special Agreement may even
no longer be the holders of the bonds. And in that case, how
is the intervention of France to be justified? The French
Government itself does not know who the nationals, whose
interests it is defending, are. In the Mavrommatis, Wimbledon
-and Upper Silesian cases, it was well-known who the Greek or
German nationals concerned were. +« The respective proceedings
clearly defined them. Here it is not so; here they are not
known and there is no means of knowing them. In this suit,
we have a State taking up a case on behalf of persons
unknown, anonymous, and perhaps already non-existent.
JUDGMENT No. 15.—DISSENTING OPINION BY M. PESSOA 142

It is true that Brazil, in spite of this, has accepted the
Special Agreement; but the Court’s jurisdiction cannot be
based on the wishes or sufferance of the Parties. The Court
either is competent under its Statute or is not competent. If
it is not competent, no agreement between the Parties can
give it powers which its constitutional texts withhold from it.

5.—For the reasons set out above, in my opinion the Court,
instead of disregarding its own jurisprudence and interfering
with questions of private law at the risk of providing serious
disputes in the future, should have declared that it had no
jurisdiction and thus left France and Brazil free to have
recourse to direct agreement or arbitration, which are the only
appropriate methods of settling such disputes.

IT.
THE INTERPRETATION OF THE PARTIES.

6.—There is no doubt that the gold clause appears sometimes
in the contracts, sometimes in the bonds and sometimes in
the prospectuses of the Brazilian loans. But this circum-
stance in itself does not decide the question submitted to
the Court.

What must be ascertained is whether this clause really
represents the result of a previous considered and deliberate
agreement between the Parties, and whether it represents an
intention and definite undertaking on the part of Brazil to
bear the depreciation of French money. Now, the conten-
tions made in this connection by the Brazilian Government
have given rise to doubts in my mind which the reasons
given in the judgment have not succeeded in overcoming.

7.—The depreciation of the franc began in 1915. In 1917,
in which year, according to the judgment, Brazil effectively
resumed the payment of interest on the loans, the pound
sterling. rose to frs. 27.83 (instead of frs. 25.22) and the dollar
to 5.86 (instead of 5.18). |

As from 1919, the fall increased in alarming proportions,
as is shown by the following table of averages :
JUDGMENT No. 15.—DISSENTING OPINION BY M. PESSOA 143

Years. Pound sterling. Dollar.
1919. 31.844 7-307
1920 - 52.676 14.476
1921 52.204 13.541
1922 54.633 15.013
1923 75-689 16.572
1924 85.682 19.414

‘In 1925 the depreciation increased still further (£1 =
102.237 frs.; $x = 21.175 frs.). In 1926, in July, a pound
equalled 243 francs! Even in the second half of that year a
reaction set in: the frane was reascending in value, and since
“1927 it represents about one-fifth of its value (£1 = 124.21;
x dollar = 25.50 frs.).

Now, from 1917 to 1927, or for ten years—twenty com-
pleted period of six months—, the holders of the Brazilian
loans, in spite of the enormous depreciation of the franc and
the loss of millions which this depreciation represented for :
them, quietly accepted, without protest or representation,
payment of the interest on their bonds in paper francs depre-
ciated to the extent indicated !

Is it conceivable that they would have acted in this way
if they had been convinced that the contracts guaranteed them
payment in gold?

This seems to show that, in the eyes of the creditors them-
selves, the gold clause attached to the payment of interest and
redemption of the loans had not the significance now attri-

buted to it.

8.—For the judgment, the ‘significant period” as regards
the inactivity of French holders is “between 1919 and 1924”,
for “until 1919 there appears to have been only a slight
difference in the value of French currency as compared with
a gold basis’ (page 37).

The “significant period” as regards the imactivity of the
French holders begins not in 1919 but in 1917, for at that
date the depreciation of the franc was already more than
10 %, and this, on a total interest of more than 8,000,000 francs
a year, represents a fairly considerable sum. As regards the
end of the period, the Special Agreement, which is dated
August 27th, 1927, states that payment im paper took place
up to that date (‘‘as hitherto’’, says Article I).
JUDGMENT No. I5.—DISSENTING OPINION BY M. PESSOA 144

We are therefore justified in placing the period between
1917 and 1927.

But let us leave this point and accept the period fixed
by the judgment, that is to say, from ro10 up to the first
six months inclusive of 1924 (diplomatic negotiations having
begun on September Ist).

We then find ourselves confronted with the following fact:

The total value of the Brazilian loans is 200 million francs.

Their annual interest equals 8,400,000 francs. These figures,
according to the judgment, represent gold value.
_ In rgr1g, the depreciation of the French bank-note was 21 %.
In receiving in paper their 8,400,000 francs of interest, the
bondholders lost 1,764,000 francs. In 1920, the depreciation was
53 %, and the loss 4,452,000. In 1921, the depreciation was 52 %,
and the loss 4,368,000. In 1922, the depreciation was 54 %, and
the loss 4,536,000. In 1923, the depreciation was 67 %, and
the loss 5,628,000. Finally, in 1924, the depreciation was
71%, and the loss (six months) 2,982,000.

So that from rgrg to 1924 the holders of the Brazilian
loans—including holders who may be described as permanent
holders, always the same, such as bankers, companies, capital-
ists, possessing, from the date of subscription thousands of
shares—received, instead of 46,200,000 francs, less than half,
i.e. 22,470,000 francs, thus suffering a loss of 23,730,000 francs !

Notwithstanding this colossal loss, they never adressed a protest
or representation either to the Government or to the courts or even
to the papers ! What explanation can be given of this fact, save
that the intention of the Parties was not to contract in gold
and that the holders were sure that they had no right to payment
in gold ?

g.—It will be said that all the bondholders are not French
bondholders, and that the whole of this enormous loss cannot be
laid upon the latter who are the only ones represented in this case.
But the great majority consists in French bondholders; thus
the greater part of the losses falls to their share and their
inaction clearly shows that they also were certain that the
debtor was not obliged to pay in gold.
JUDGMENT. No. I5.—DISSENTING OPINION BY M. PESSOA 145

The silence of the creditors of other nationalities shows
that this conviction’ was unanimous.

10.—The judgment says, to explain the inaction of the
creditors, that ‘‘there were many [French] bondholders; that
as individuals they were powerless as against the Brazilian
Government, and it was necessary for them to associate them-
selves together and to interest the French Government in
their case” (page 32).

But the French bondholders had no need to organize them-
selves and concert measures for the defence of their rights.
This defence was organized from the very beginning of the
fall of-the franc, for the Association nationale des Porteurs
français de Valeurs mobilières, which asked the French Govern-
ment to intervene in this case, has existed since 1898, and
its object is precisely ‘“‘the defence of the interests of the
French holders of French and foreign securities issued or
negotiated in France”, as is expressly stated by Article I of
its statutes. Furthermore, the bonds of the loans are not only
in the hands of individuals who are powerless against Govern-
ments but are chiefly in the hands of Companies, bankers and
capitalists who have lawyers at their disposal and very well
know how to approach the Government and the courts.

11.—It is also contended that as bonds transferable from
hand to hand are concerned, there is no way of indentifying
the holders in order to compare the individual interpretation
of each one of them with the interpretation which follows
from the actual wording of the contracts. The judgment
however itself regards the French bondholders as perfectly
identified, otherwise it would not have recognized the French
Government’s capacity to appear before the Court. For the
purpose of our argument, however, this identification is not
necessary, since what we contend, and what the facts show, is
that none of the bondholders, whatever their name, nationality,
capacity or profession may be, has ever regarded the contracts as
being gold contracts. The transferability of the bond, instead of
enfeebling, strengthens our argument. It creates a presumption
that the number of holders during the period of five years and
a half fixed by the judgment must have been really very high
JUDGMENT No. I5.—DISSENTING OPINION BY M. PESSOA 146

and, in spite of this, there has been no opposition in any
country to the payment of the Brazilian loans ‘in paper.

12.—It is therefore an indisputable fact that from 1917,
the date of the resumption of the service of the loans, to
1927, the date of the Special Agreement, or, according to the
judgment, from 1919, the date when the depreciation became
more marked, to 1924, the date on which “it would appear”
that the diplomatic negotiations began, Brazil always paid
in paper, and the subscribers and holders, in spite of all
mentions of gold, in spite of laws of authorization, decrees,
contracts, bonds, coupons and prospectuses, always received
paper in. payment, thus maintaining a loss which, merely
during the period from 1919 to 1924 alone, amounted to
23,730,000 francs out of 46,200,000 ! .

Such is the interpretation placed upon the contracts by
the Parties themselves.

13.—But other facts, equally important, show that this
interpretation represented the general opinion. The proceedings
in the Franco-Serbian case have indeed enabled it clearly to
be seen that not only the bondholders but also the bankers
and, which is more serious, the French Government itself, did
not construe differently the Serbian contracts, which are from
this point. of view quite identical with the Brazilian loans.

Thus, whenever Serbia asked for payments im gold on
account of her loans, the banks made her pay an additional
sum described as a special premium.

Thus again, in 1921, Serbia not yet having received a por-
tion (14 million francs) of her 1913 loan, this sum was remit-
ted to her in paper francs which were already much depreciated
(£x = frs. 52.204; $1 = 13.541).

And again, when, in consequence of difficulties arising out
of the war, France, in agreement with England, undertook to
furnish Serbia with the funds necessary for the payments due
to the holders of these same loans, it is also in depreciated
paper francs that she provided the sums asked for.

14.—It is said that these facts cannot be used in argu-
ment against the bondholders who were not responsible
for them. But they serve to show how the contracts. were
JUDGMENT No. I5.—DISSENTING OPINION BY M. PESSÔA 147

interpreted by all those who took part in carrying them out.
Moreover, with regard to the last. fact mentioned (the
furnishing of sums in paper money by the French Govern-
ment), as the Party appearing before the Court is not the
bondholders but.the French Government itself, the fact can,
it seems to me, perfectly well be used against the latter. :

15.—It is moreover easy to understand why the loans
have always been interpreted in this way.

At the date of the contracts, the French bank-note had
for a long time had the same value as gold; its credit was
solidly placed on universal confidence and it offered the most
complete guarantees of stability. The expressions paper
franc, French franc or gold franc were used indifferently; all
were francs. Each of these expressions conveyed the same idea,
seeing that the note and gold were exactly equivalent. Whether
one paid in metal currency or in paper currency, it was always
payment in gold. No one imagined that this parity could dis-
appear. The gold clause was thus merely regarded as a guarantee
that the French bondholder would not be exposed to sur-
prises resulting from the variations of foreign exchange and
would be paid in his national currency, that is to say, francs.

This has been recognized by the judgment of the Tribunal
of the Seine of July 26th, 1926, which, in a case to which the
Brazilian Government was.a Party, decided that the gold
guarantee, undertaken in that case by Brazil, was only intend-
ed to “give to its own currency a certain stability which it
did not possess: at the time of the contract”. (Clunet, 1927,
P. 95.) |

This is admitted by the French Case itself: after recalling
that stipulations regarding payment in gold were, -before
1914, frequently resorted to by States whose national currency
was subject to variation and who were endeavouring to obtain
capital from abroad, it makes this admission: ‘Jé was in
these conditions that Brazil was led to insert them in the greater
part of its loans.”

16.—It is therefore an indisputable fact that the Parties,
for many years, and in perfect harmony, interpreted and exe-
cuted the contracts as paper loans, which they were generally
understood to be. Now, when the contracting. Parties execute
JUDGMENT No. I5.—DISSENTING OPINION BY M. PESSÔA 148

the contract in a certain manner, in part, or for a certain time,
the contract must be executed in the future im the same
manner. (Giorgi, Teor. Oblig., Sp. transl. Rev. Leg. Jurispr.,
Vol. IV, p. 185.) |

It is of small importance that literally the terms of the
contracts are not ambiguous; as we stated at the outset, it is
not the literal sense which is to be considered in order to
arrive at a sound judgment, but the intention of the Parties.
The terms of contracts, however clear, are overcome by the
intention underlying them, if the manner in which they have
been executed by the Parties proves that their intention was
not precisely that resulting from the literal meaning of the
words. There is.a rule of law common to most legislations
and which is contained in Article 1156 of the French Civil
Code, by which, in interpreting contracts, “the common inten-
tion of the Parties must be sought for im preference to abiding
by the literal meaning of the words’.

17.—Let us assume however that the foregoing reasons are
not juridically sound. In that case it must at all events be
recognized that this is a doubtful case, which, moreover,
appears from the very fact that it has been submitted to the
Court ; but, under such conditions, the principle of law must be
applied to it according to which, ‘‘in case of doubt, the con-
tract is to. be interpreted against the person who has stipulated
and in favour of the person who has contracted the obligation”
(French Civil Code, Art. 1162).

IIT.
THE FRENCH CIVIL CODE AND OTHER PUBLIC POLICY LEGISLATION.

18.—But let us suppose that the gold clause in the Brazi-
lian contracts really. constitutes an undertaking to pay in gold
or its equivalent, to provide against the risks of depreciation
in French currency. |

In this case, the gold clause would not be valid and the
contracts could not be executed in France.

The law which governs the conditions for and the currency
of payments in contracts such as those which form the sub-
ject of the present case, concluded between a State and private

19
JUDGMENT No. I15.—DISSENTING OPINION BY M. PESSOA 149

subscribers or bondholders of another State, is the territorial
law of the country where payment is made. This principle
is found in almost all legal text-books, it is established by the
decisions of French courts, as we shall see later, and is already
included in a Code of International Private Law, adopted by
several nations, the Bustamante Code, of which Article 170
provides that ‘‘the local legislation governs the conditions of
payment and the currency in which it is to be made’.

Now Article 1895 of the French Civil Code runs as follows:

“The obligation resulting from a loan in money is always
simply for the amount in figures indicated in the contract,
and if there has been an increase or diminution of specie
before the time of payment, the debtor must return the
amount in figures lent, and must return only this amount in
the specie in currency at the time of payment.”

Nothing could be clearer: the debtor must return the
amount im figures lent and must return this amount only
in the specie in currency at the time of payment.

“Any stipulation”, says Duvergnier, “‘which would directly or
indirectly result in authorizing the lender to refuse currency at its
legal value must be without effect.” (Droit civil, Vol. VI, p. 198.)

And Fiore says: “If, for reasons of public interest, the law
provided that bank-notes should be given and received in pay-
ments as ready money ai their nominal value,’ in spite of any
legal provision or any stipulation to the contrary, the creditor
could not refuse them or receive them only as a lesser value.”
(Droit international privé, Vol. I, No. 195.)

The French Civil Code, Article 1895, was in force at the
time when the Brazilian loans were contracted, and the sub-
scribers could not be ignorant of it. They therefore knew that,
in paying in bank-notes, which are one of the currencies which
are legal tender (law of August 12th, 1870), a debtor would dis-
charge his obligation, and a creditor would not be entitled to
refuse the payment: refusal would even constitute an offence
which is expressly provided for under Article 475, § 11, of the
Penal Code.

19.—In contracts, it may be said, it is the will of the
Parties that controls, and the Parties in this case might very
JUDGMENT No. 15.—DISSENTING OPINION BY M. PESSGA . 150

well have intended to exclude payment in bank-notes and to
provide for payment in gold alone.

No, that would not be possible: the laws governing legal
tender are laws appertaining to public policy, since they are
directly concerned with the administration of the country
and with its social structure, and consequently contracts of
a private law character have no force as against such laws.
This is the principle embodied in Article 6 of the French
Civil Code [Tyanslation.] : ‘Contracts of a private law character
cannot derogate from laws concerning public policy.”

“The rule”, Aubry and Rau state, “that payments of sums
of money must be made according to the nominal value of the
currency at the time when these payments were effected, being
a vule founded on interests relating to public policy, it follows
that any contract infringing such rule must be considered as
void.” (Cours de Droit civil, 4th ed., Vol. IV, § 318, p. 159.)

“Notes of the Bank of France’, Planiol states, “may be
used for payments in place of gold or silver, and that is so
whatever be the sum to be paid. The creditor is not entitled
to vefuse payment, and ALL CONTRACTS TO THE CONTRARY ARE
voip, the law making bank-notes legal tender being one of
public policy.” (Traité de Droit civil, Vol. II, 6th ed., p. 144,
No. 423.)

But there is no need to have recourse to text-books to
prove that Article 1895 of the French Civil Code is a provision
of the nature of public policy. This nature is recognized
by the Penal Code, which, by Article 475, § 11, as has already
been observed, punishes “whosoever refuses coin or money of
the realm not being false or defalsed for their current value”.

20.—Besides the Civil Code, other laws relating to public
policy, the law of legal tender (August 12th, 1870) and that
of forced currency (August 5th, 1914) render the gold clause
illegal in France.
JUDGMENT No. 15.—DISSENTING OPINION BY M. PESSÔA I5I

IV.
THE JURISDICTION OF FRENCH COURTS.

21.—The judgment in fact “agrees with this affirmation as
regards forced currency but draws a distinction according to
‘which “any gold clause is void when it relates to a domestic
transaction, but it is not so in the case of international
contracts even if payment is to be made in France”.

And in support of this, the jurisprudence of the French
courts is cited (page 35).

According to the Special Agreement, Article VI, “in estimat-
ing the weight to be attached to any municipal law of either
country which may be applicable to the dispute, the Court ....
shall not be bound by the decisions of the respective courts”.

That evidently means that ‘the Court is bound to set.
on one side the decisions of international tribunals and itself
to give that interpretation of the legal provisions which may
seem most just in the particular case”

If the Court believed that it had not this right, nor had it
the right to accept as definitive, without any personal examina-
tion of the public policy legislation of which we have spoken,
the interpretation resulting from the jurisprudence of the French
courts, which had been expressly excluded by the common
consent of the Parties, and in that case it should have abs-
tained from deciding the question of the applicability of that
legislation to the payments to be made in France.

It is notwithstanding what the judgement has done, amidst
difficulties arising from the fact that the dispute is to be
determined by private law and therefore does not come within
the Court’s jurisdiction.

But the jurisprudence of the French courts in this matter
has not that continuous, uniform and fixed character which
is required in order to make it binding. The pleadings before
the Court have clearly shown that for the purpose of estimating
the validity or nullity of the gold clause, this jurisprudence
bases itself at times on the nationality of the Parties, at
others on domicile, at others on the locality of payment and
at others on the nature of the contract.
JUDGMENT No. 15.—DISSENTING OPINION BY M. PESSOA 152

Judgments exist in support of varying opinions.

Anyhow, M. Georges Hubrecht, in a book published only
about five months ago, in which he considers at length all the
phases of the jurisprudence of the French courts and not
merely a few judgments, observes that after all these modific-
ations this jurisprudence appears to have become fixed and to
have consecrated the following principle: “Jt is the place of
payment which is the sole determining factor for deciding
whether the gold clause or the foreign currency clause is valid
or not on grounds of forced currency.” |

It is therefore not sufficient that there shall be an inter-
national agreement in order to render the law on forced cur-
rency inapplicable; account must be taken of the place of
payment under the agreement; if it is in France, the French
law on forced currency is applicable.

“In the case of any payments of French francs which are
made in France’, M. Savatier states, “the French laws on
fiduciary circulation are obligatorily applicable ; paper francs and
gold francs as we have defined them are necessarily considered
to be identical.... On the contrary, there is no authority com-
pelling the application to a foreigner of laws of police and
public safety such as those with which we are concerned...
It is thus seen how simply and easily the question of the
validity of the gold clause in international relations may be
decided ; it will be sufficient to look to the place of payment.”
(Dalloz, 1926, 2nd Part, p. 107.)

And M. Niboyet, also cited by the Brazilian Memorial, says:
“Forced currency is obligatory in international relations in the
same way as in domestic relations, 7 all cases when that
payment is to be made on French territory.”

22.— Reference is made to the law of June 25th, 1928, which
abolished the forced currency set up by the law of August 5th,
1014, and, after defining the franc, the French monetary unit,
declares (Art. 2) that: “This definition shall not apply to inter-
national payments which, prior to the promulgation of the: present
law, may have been validly stipulated in gold francs.”

. But no argument can be drawn from that provision as
regards the Franco-Brazilian affair. The law of June 25th, 1928,
is two months later in date than the Special Agreement, and a
JUDGMENT No. I5.—DISSENTING OPINION BY M. PESSÔA 153

legislative act later in date than the dispute and emanating
exclusively from one of the Parties cannot be invoked against a
right previously acquired by the other Party.

23.—The considerations set forth in this last chapter serve
to show that, even admitting the obligation to pay in gold
as regards the Brazilian loans, the conclusions of the judgment
‘are too absolute: due account should have been taken of the
restrictions by which French public policy legislation—the Civil
Code, the laws on legal tender and on forced currency—limits
-the Court’s latitude of choice in the matter.

(Signed) Epiracio PEssôa.
